Citation Nr: 1748513	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a mental health disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to July 1991.

The matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2013, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record.

In June 2015, the Board remanded the claims for further development.

The issues of entitlement to service connection for a left shoulder disability, a right shoulder disability, a back disability, a neck disability, and for a mental health disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

The Veteran is not shown to have a left knee disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted. 38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran is seeking service connection for a left knee disability.

He asserted at a November 2009 VA examination that he had not had any problems with his left knee since 1988 or 1989, and that he was not seeking compensation for his knee.  As he did not have left knee complaints, a physical examination of the left knee was not performed.  However, he subsequently testified at the June 2015 hearing that all of his joints were breaking down, to include his left knee.

The Veteran underwent a VA examination of the knee in May 2016 and indicated that he did not have any problems with the left knee.  Physical examination of the left knee was normal.  Accordingly, the examiner noted that there was no current diagnosis associated with the left knee.

In this case, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from a left knee disability and, therefore absent the presence of a current disability, service connection cannot be granted. 


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

The Board finds that the remaining claims on appeal warrant further development.  

With respect to the left shoulder and back, the Board previously remanded the claims for further VA examinations. Specifically, the Board noted that a November 2009 VA examiner did not consider the Veteran's lay statements of continuity of symptoms relating to the left shoulder and back pain.  Rather, the November 2009 VA examiner relied on lack of medical evidence documenting ongoing shoulder and back pain as a basis for rendering negative nexus opinions.

Following further VA examinations of the shoulder and spine in May 2016, the VA examiner provided negative nexus statements for both claimed disorders.  In providing a rationale, the examiner once again referenced the lack of medical evidence showing a continuity of symptomatology.  The examiner failed the address the Veteran's complaints of ongoing left shoulder and back complaints since service discharge.    

The Board remanded the right shoulder claim as there was no VA examination of record despite a January 1990 service treatment record that indicated that the Veteran complained of right shoulder pain after straining his shoulder while skiing.  

On VA examination in May 2016, the Veteran was diagnosed as having arthritis of the right shoulder.  The examiner generally opined that the shoulders are not related to military service, however, a rationale with respect to the right shoulder was not provided.   
    
With respect to the Veteran's neck claim, a November 2009 VA examiner found that there was no evidence of neck pain or injury in service.  However, the Board noted in the June 2015 remand that the examiner did not address a January 1988 service treatment record which recorded the Veteran's complaints of muscle spasm and upper back pain.  Following VA examination in May 2016, the examiner determined that the Veteran's current cervical spine disability is not related to muscle spasms in the upper back but did not provide further explanation for this statement.  

With respect to the mental health disability claim, the Board determined that further VA psychiatric examination was warranted to determine if the Veteran has PTSD related to service.  The Veteran had related an incident in service when he recovered bodies of civilians who had been killed in the wake of a plane crash in Germany.  The Veteran's participation in this incident was noted in a May 1989 Air Force Achievement Medal.  

While the Veteran underwent further VA psychiatric examination in May 2016, the examiner failed to determine whether the Veteran has PTSD related to the stressor reported above.    

In light of the above, the Board finds that further VA examinations are warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate clinician for the Veteran's back, left shoulder, right shoulder and neck disabilities.  After reviewing the claims file, the examiner is to give opinions on the following:

(i) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a back disability that is caused by or related to service.  The examiner is to consider the Veteran's competent lay testimony that he has experienced numbness and tingling in his back since service, and that he has experienced intermittent flare-ups of pain every few years since service.  

(ii) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a left shoulder disability that is caused by or related to service. The examiner is to consider the Veteran's competent lay testimony that he has experienced left shoulder symptoms since service.  The examiner may not simply state that a lack of continuity of treatment indicates that the Veteran's left shoulder disability is not related to service without explaining why a lack of continuity of treatment supports the conclusion. 

(iii) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a right shoulder disability that is caused by or related to service. The examiner is informed that the Veteran's service treatment records indicate right shoulder pain in January 1990. 

(iv) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has a neck disability that is caused by or related to service.  The examiner's attention is drawn to a January 1988 notation of in-service upper back pain and muscle spasms, and a May 2009 VA treatment note that indicated the Veteran's upper back and cervical pain is likely myofascial pain.  The examiner may not simply state that the January 1988 upper back pain and muscle spasms are not related to the cervical spine without providing supporting rationale. 

A complete rationale is required for each opinion given. Each opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two. 

The examiner should also address the Veteran's contention that repetitive heavy lifting while in service has caused his current joint trouble.  The examiner is generally advised that the Veteran has reported experiencing motor vehicle accidents in 2002 and 2009, as well as a post-service lacrosse collision. 

2.  Thereafter, schedule the Veteran for a psychiatric examination with an appropriate VA clinician.  The examiner is to opine as to whether it is at least as likely as not that the Veteran has a mental health disorder that is caused by or related to service.  In particular, the examiner is to consider whether the Veteran has PTSD that is caused by or related to a December 1988 incident where he performed recovery of deceased civilians following a plane crash. 

A complete rationale is required for the opinions expressed.

3.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case. The appeal should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


